          Case 8:19-cv-01190-DOC-E Document 1-1 Filed 06/14/19 Page 1 of 14 Page ID #:5
                                                                                                                                                             SUM-100
                                              SUMMONS                                                                           FOR COURT USE ONLY
                                                                                                                        (SOLO PARA USO DE LA CORTE)

                                       (CITACION JUDICIAL)
                                                                                                               ELECTRONICALLY FILED
NOTICE TO DEFENDANT:                                                                                            Superior Court of California
(AVISO AL DEMANDADO);                                                                                               County of Orange
KEENAM PARK and DOES 1-10, inclusive                                                                            01/08/2019 at 12:29:04 PM
                                                                                                                Clerk of the Superior Court
                                                                                                              By Yesica Cam pos, Deputy Clerk
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDQ EL DEMANDANTE):
LUKE CHOI, an individual


 NOTICE) You have been sued. The court may. decide against you without your being heard unless you respond within 30 days. Read the Information
 below.
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone cali will not protect you. Your written response must be |n proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more Information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selftielp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
   There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcallfomla.org), the California Courts Online Solf-Help Center
 (www.courtinfo.ca.goY/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 /AVISO/ Lo han demandado. SI no responde dentro de 30 dfas, la corte puede decidir en su contra sin escuchar su version. Lea la information a
 continuation.                                                                                                                  .
    Tlene 30 OlAS DE CALENDARIO despuGs de que le entreguen esta citacidn y papeles legates para presenter una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefdnica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formuterios de la corte y rnds information pn el Centro de Ayudp de las Cortes de California fwww.sucorte.ca.govj, en la
 biblioteca de leyes de su condado 0 en la corte que le quede mas ceroa. SI no puede pagar la cuota de presentation, pida al secretario de lq corte
 que le dp un formulario de exencion de pago de cuotas. SI no presents su respuesta a tiempo, puede perder el caso por incumpllmlento y la corte le
 podr6 qultar su sueldo, dinero y blenes sin mas advertencia.
   Hay otros requisites legates. Es recomendable que llame a un abogado Inmedlatamente. Si no conoce a un abogado, puede llamara un serviclo de
 remisidp a abogados. Si no puede pagar a un abogado, es posible que cumpla con Ips requisites para obtener servicios legates gratuitos de un
 programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (Www.lawhelpcalifornia.orgJ, en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.govJ o pontendose en contacto con la corte o el
 colegio de apogados locates. AVISO: Por ley, la corte tiene derecho a retiamarlqs cuotas y los costos exentos por imponer un gravamen sobre
 cualquler recuperation de $10,000 6 mas de valor reclbida mediants un acuerdo o una concesion de arbltraje en un caso de derecho civil. Tlene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

The name and address of the court is:                                _                                    CASE NUMBER:
                                                                                                          (Ntimttw del Caso):
(El npmbre y dlreccidn de la corte es): Central Justice Center
                                                                                                           30-201 9-01 042953-CU-CO-CJC
700 West Civic Center Dr.
Orange, CA 92702                                                                                           Judge Sheila. Fell
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is;
(El nombre, la direccidn y el numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
 Kiarash Kay Jafari / Christopher K. Jafari - 1 Park Plaza, Sixth Floor, Irvine, CA 92614 PH: (949) 852-4454

DATE:       01/08/2019                                                               Clerk, by                                                                , Deputy
                                    DAVID H. YAMASAKL Clerk of the Court
(Fecha)                                                                              (Secretario)                                                              (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service pf Summons, (POS-010)).                                 YssicaCampoj
                                            NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                            1. I I as an individual defendant.
                                            2. |      | as the person sued under the fictitious name of (specify):


                                            3. I      I on behalf of (specify):

                                                   under: [ZH CGP 416.10 (corporation)                            1   CCP 416.60 (minor)
          Ni' v oi >4                                    I    i   CCP 416.20 (defunct corporation)                |   CCP 416.70 (conservatee)
                                                         I    I   CCP 416,40 (association or partnership) |       j   CCP 416.90 (authorized person)

                                                         I    I   other (specify):
                                            4. I      I by personal delivery on (date):
                                                                                                                                                                  Pafio 1 of 1
 Form Adopted for Mandatory Us<
   Judicial Council of California
                                                                             SUMMONS                                                  Cods of Civil Procedure §§ 41?. 20, 46fj
                                                                                                                                                        w ww.couf1infQ.ce.gov
  SUM-100 [Rev. July 1, 2009]
                  Case 8:19-cv-01190-DOC-E Document 1-1 Filed 06/14/19 Page 2 of 14 Page ID #:6CM-010
                                                          me, State Bar number, and address):                                                                             FOR COURT USE ONLY
     Marasn Js.ay Jaiaii, tisq. ^tsiN zwtuu / lj                                istopher K. .jafari, Esq. SBN 219971
     Law Offices of Christopher K. Jafari
     1 Park Plaza, Suite 600                                                                                                                               ELECTRONICALLY FILED
     Irvine, CA 92614                                                                                                                                       Superior Court of California,
             telephone no.; 949-852-4454                             _      _             fax no.; 9 49-852-4453                                                County of Orange
    ATTORNEY FOR (Natno): Luk9 C-Iloj, Plaintiff
                                                                                                                                                            01/08/2019 at 12:29:04 PM
SUPERIOR COURT OF CALIFORNIA, COUNTY OF                                     Orange
           STREET ADDRESS:                                                                                                                                  Clerk of the Superior Court
           mailing address: 700 West Civic Center Dr.                                                                                                     By Yesica Campos, Deputy Clerk

          city and zip code; Santa Ana, CA 92702
                 branch name: Centra) Justice Center
     CASE NAME:
    Luke Choi v. Keenain Park
   CIVIL CASE COVER SHEET                                                                                                                              CASE NUMBER:" "™
                                                                                              Complex Case Designation
1/1 Unlimited       Limited                                                                                                                               30-201 9-01 042953-CU-CO-CJC
             (Amount                          (Amount                                    L_J Counter                  t- i Joinder
                                                                                                                                                        JUDGE:         Judge Sheila Fell
             demanded                         demanded is                                Filed with first appearance by defendant
             exceeds $25,000)                 $25,000 or less)                                (Cal. Rules of Court, rule 3.4Q2)                          DEPT:

                                                    Items 1-6 below must bo completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
      Auto Tort                                                                     Contract                                              Provisionally Complex Civil Litigation
                   Auto (22)                                                            jCJ Breach of contract/warranty (06)              (Cal. Rules of Court, rules 3.400-3.403)

      B            Uninsured motorist (46)
      Other PI/PD/WD (Personal Injury/Property
                                                                                        _Z1 Rule 3.740 collections (09)
                                                                                           I Other collections (Q9)
                                                                                                                                          I I Antitrust/Trade regulation (03)
                                                                                                                                          LJ Construction defect (10)
      Damage/Wrongful Death) Tort
                                                                                        1—I Insurance coverage (1 8)                      I        I Mass tort (40)
      I          I Asbestos (04)                                                           I Other contract (37)                          I        I Securities litigation (28)
      I          I Product liability (24)                                           Real Property                                         I "1 Environmental/Toxic tort (30)
      I          I Medical malpractice (45)                                         I      I Eminent domain/Inverse                       L i Insurance coverage claims arising from the
                   Other PI/PD/WD (23)                                                        condemnation (14)                                        above listed provisionally complex case
                                                                                    I      i Wrongful eviction (33)                                    types (41)
          N on- PI/PD/WD (Other) Tort
                 1 Business tort/unfair business practice (07) I                           1 Other real property (28)                     Enforcement of Judgment

                   Civil rights (08)                                                Unlawful Detainer                                     I        I Enforcement of judgment (20)
                   Defamation (13)                                                  I      1 Commercial (31)                              Miscellaneous Civil Complaint
                 | Fraud (16)                                                                 Residential (32)                                  RICO (27)
                 I Intellectual property (19)                                                 Drugs (38)                                  I " i Other complaint (not specified above) (42)
          ' I Professional negligence (25)                                          Judicial Review
                                                                                                                                          Miscellaneous Civil Petition
          ZH Other non-PI/PD/WD tort (35)                                           I      I Asset forfeiture (05)                        I        | Partnership and corporate governance (21)
          Employment                                                                I      I Petition re; arbitration award (1 1 )        I        I Other petition (not specified above) (43)
                   Wrongful termination (36)                                        I " I Writ of mandate (02)
   I " I Other employment (15)                                                      I      I Other judicial review (39)
2. This case !      I is   I X I is not                              complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
          factors requiring exceptional judicial management:
          a. I         I Large number of separately represented parties                                       d. I     I Large number of witnesses
          b. I         I Extensive motion practice raising difficult or novel                                 e. I     I Coordination with related actions pending in one or more courts
                         issues that will be time-consuming to resolve                                                      In other counties, states, or countries, or in a federal court
          c. I         I Substantial amount of documentary evidence                                           f. I      I Substantial postjudgment judicial supervision
3.        Remedies sought (check all that apply): a.l                                    I monetary      b. I         I nonmonetary; declaratory or Injunctive relief                              c. I              I punitive
4.        Number of causes of action (specify): 2
5. This case                I    I is       I / I is not           a class action suit.
6.        If there are any known related cases, file and serve a notice of related case. (You may use form CM-01 5.)

Date: January 8, 20 J 9
Kiarash Kay Jafari, Esq.
                                        (Type or print name)
                                                                                                                            k           '{SIGNATURE                      ATTORNEY FOrTaRTyT
                                                                                                                                                                                                        n        t




                                                                                                        NOTICE
     • Plaintiff must file this cover sheet with the first paper Filed In the action or proceeding (except small claims cases or cases filed
          under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
     • File this cover sheet in addition to any cover sheet required by local court rule.
     • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
     • Unless this Is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                        —       —.—                       ,—                                                                                                                                                           Pag ia : of; ::
^                ...                          ' -     -        '-i-i--- -   r. n—               J      -J 1     ' '     1                     IH   |                        I i     i • ~1 1   —   T.        ,              j__- 1   [ r-

                                                                                    CIVIL CASE COVER SHEET                                                 Cel RulflS °[           ^                             "3.710;
                                                                                                                                                                  Cal. Standards of Judicial AUmirilslraSidft, std. 3.10
     cmt)io(Roa July 1, ab07)                                                                                                                                                                               mvw. caurtlnfo. ca.gov
     Case 8:19-cv-01190-DOC-E Document 1-1 Filed 06/14/19 Page 3 of 14 Page ID #:7
                                                                                  ELECTRONICALLY FILED
                                                                                    Superior Court of California,
                                                                                           County of Orange

      LAW OFFICES OF CHRISTOPHER K JAFARI                                           01/08/2019 at 12:29:04 PM
 l
      KIARASH KAY JAFARI BAR No. 299610                                            Clerk of the Superior Court
                                                                                 By Yesica Cam pos,Deputy Clerk
2     CHRISTOPHER K JAFARI BAR No. 219971
      1 PARK PLAZA, SIXTH FLOOR
3     IRVINE, CA 92614
      Telephone: (949) 852-4454
      Facsimile: (949) 852-4453
 5    Attorneys for Plaintiff Luke Choi

6                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

7                    FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

 8

      LUKE CHOI, an individual;                          ) Case No.: 30-201 9-01 042953-CU-CO-CJC
                                                         )             Judge Sheila Fell
10                   Plaintiff,                          )
li
                                                         ) COMPLAINT FOR DAMAGES:
               v.                                        )
12                                                       )   1. BREACH OF WRITTEN CONTRACT
      KEENAM PARK and DOES 1-10, inclusive               )
13                                                       )      (PROMISSORY NOTE)
                     Defendants.                         )   2. COMMON COUNT: MONEY HAD
14
                                                         )
                                                                AND RECEIVED
15                                                       )
                                                         )
16                                                       )
                                                         )
17


18


19
               Plaintiff Luke Choi alleges in this Complaint ("Complaint") as follows:

20
                                          GENERAL ALLEGATIONS
21

          1.   At all times material to this Complaint, Plaintiff Luke Choi (hereinafter "Plaintiff') is an
22


23
               individual, residing in the County of Orange, State of California.

24        2.   At all times material to this Complaint, Defendant Keenam Park is an individual who

25
               conducts business in the County of Orange, State of California.

26
          3.   Plaintiff is ignorant of the true names or capacities whether individual, corporate,
27

               associate or otherwise, of defendants sued herein as DOES 1 to 10, inclusive, and
28


               therefore sues these defendants by such fictitious names. When the true names and




                                                         1
                                                  COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-1 Filed 06/14/19 Page 4 of 14 Page ID #:8


              capacities of these defendants become known, Plaintiff will amend this Complaint to
 i


2             allege their true names and capacities and will pray leave to amend with the proper

3             allegations made against said defendants.

4
         4.   Venue is proper in the Central Justice courthouse in the California Superior Court,
5
              County of Orange, as the acts alleged in this Complaint occurred in Orange County,
6

              California, Defendant conducts business within said county and jurisdiction, and the
7


 8            parties assented to jurisdiction within the state of California, as the subject instrument is

9
              entitled, "California Promissory and Installment Note."

10
         5.   The California Superior Court has jurisdiction over this action pursuant to Article VI
11

              Section 1 0 of the California Constitution, which grants the Superior Court "original
12


13
              jurisdiction in all causes except those given by statute to other trial courts."


14       6.   Prior to the commencement of this action, in or about November of 2015, Plaintiff

15
              became Defendant's business partner and shareholder in an education-related business
16
              commonly known as "K & B Education Group, LLC" (hereinafter the "Business"). In
17

              addition to his time and efforts, Plaintiff had invested the sum of $1,580,000.00 into the
18


19            Business.


20       7.   In or about the summer of 201 8, a dispute arose between the parties with respect to

21
              Defendant's use of Plaintiff s investment money.
22
         8.   On August 6, 2018, the dispute was resolved by way of the parties' agreement for
23

              Plaintiff to give up all of his interest in the Business to Defendant and release Defendant
24


25            and the Business from any potential derivative actions by Plaintiff in exchange for

26
              Defendant's personal promise to pay Plaintiff the total sum of $3,000,000.00 through

27
              monthly installments of $250,000.00 beginning on the last day of August of 2018 and
28

              ending on the last day of July of 2019 (hereinafter "Agreement").




                                                         2

                                                  COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-1 Filed 06/14/19 Page 5 of 14 Page ID #:9



         9.   Said Agreement concerning Defendant's promise to pay Plaintiff was executed in
 l


2             California and reduced in writing through a written instrument entitled, "California

3             Promissory and Installment Note." The Agreement further called for a late fee of 5% that

4
              would be added for any payment that is not paid within 10 days of its due date.
5


6

                                        FIRST CAUSE OF ACTION
7

                    BREACH OF WRITTEN CONTRACT (PROMISSORY NOTE)
 8
                           By Plaintiff against All Named and Does Defendants
 9
         10. Plaintiff incorporate herein by reference each of the allegations set forth in paragraphs 1
10

              through 9, above.
li


12       11. Plaintiff has performed all of his conditions, covenants, and promises under the parties'

13            agreement, including giving up his ownership interest in the Business to Defendant and

14
              releasing Defendant and the Business from any potential derivative claims he may have
15
              as a former shareholder of the Business.
16

         12. As of the filing of this Complaint, Defendant breached the August 6, 2018 Agreement to
17


18            pay Plaintiff the monthly installments by failing to make all but one partial payment in

19
              the end of August in the sum of $100,000.00, and a second payment for the end of
20
              October 2018 in the sum of $250,000.00. No other amount has been paid.
21

         13. In addition to Defendant's failure to pay the $900,000.00 that remains due and owing,
22


23
              Defendant also owes Plaintiff the total sum of $57,500 in late fees ($12,500 per month

24            for each $250,000 monthly payment missed and $7,500 for the unpaid sum of $150,000

25
              for the month of August 2018) as of January 10, 2019.
26
         14. As a result of Defendant's breach, Plaintiff has been damaged in the sum of $957,500.00
27

              as of January 10, 2019, with interest accruing at the legal rate of ten percent (10%) per
28


              annum from the initial breach.




                                                         3
                                                 COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-1 Filed 06/14/19 Page 6 of 14 Page ID #:10



          15. In the event that Defendant continues to breach the Agreement, then Plaintiffs total
 l


2              damages will be not less than $2,795,000.00 by July 31, 2019, with interest accruing at

3              the legal rate of ten percent (10%) per annum.

4


 5
                                        SECOND CAUSE OF ACTION
6
                           COMMON COUNT: MONEY HAD AND RECEIVED
 7
                             By Plaintiff against All Named and Does Defendants
 8
          16. Plaintiff incorporate herein by reference each of the allegations set forth in paragraphs 1
 9
               through 15, above.
10

          17. Defendant became indebted to Plaintiff through withholding the sum of $2,795,000.00
11


12             from Plaintiff, which was to be paid to Plaintiff pursuant to the parties' Agreement.

13        18. No part of that amount has been repaid, although payment has been demanded, leaving a

14
               balance due, owing and unpaid to Plaintiff in the amount of $2,795,000.00 plus 5% of
15
               each monthly $250,000.00 payment missed.
16

          19. Thus, as of January 10, 2019, the sum of $900,000.00 is due and unpaid despite
17


18             Plaintiffs demand, plus prejudgment interest at a rate of 10% per annum.

19
          20. By July 31, 2019, the sum of $2,795,000.00 with interest accruing at the legal rate of ten
20
               percent (10%) per annum will become due and owing.
21


22                                           PRAYER FOR RELIEF:

23     WHEREFORE, Plaintiff requests and prays for relief as follows:

24        1.   For special damages for injuries and other monetary relief in a sum according to proof at

25             trial pursuant for all causes of action;

26        2.   For general damages in a sum according to proof at trial for all causes of action;

27        3.   For prejudgment interest thereon at the legal rate of ten percent (10%) per annum;

28        4.   For all statutory damages allowed under the underlying statutes applicable;

          5.   For costs of suit incurred herein; and,




                                                          4
                                                   COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-1 Filed 06/14/19 Page 7 of 14 Page ID #:11



 l       6.   For such other and further relief as the court deems proper.

2


3
      DATED: January 8, 2019                Law Offices of Christopher K. Jafari
4


 5


 6
                                            By:
                                            Kiarash Kay Jafari, Esq.
 7
                                            Christopher K. Jafari, Esq.
 8                                          Attorneys for Plaintiff Luke Choi

 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28




                                                       5

                                                  COMPLAINT
Case 8:19-cv-01190-DOC-E Document 1-1 Filed 06/14/19 Page 8 of 14 Page ID #:12




                                     SUPERIOR COURT OF CALIFORNIA
                                          COUNTY OF ORANGE


                           ALTERNATIVE DISPUTE RESOLUTION (ADR)
                                        INFORMATION PACKAGE



 NOTICE TO PLAINTIFF(S) AND/OR CROSS-COMPLAINANT(S):

 Rule 3.221(c) of the California Rules of Court requires you to serve a copy of the
 ADR Information Package along with the complaint and/or cross-complaint.


                                      California Rules of Court - Rule 3.221
                           Information about Alternative Dispute Resolution (ADR)

 (a) Each court shall make available to the plaintiff, at the time of filing of the complaint,
 an ADR Information Package that includes, at a minimum, all of the following:

      (1) General information about the potential advantages and disadvantages of ADR
      and descriptions of the principal ADR processes.

      (2) Information about the ADR programs available in that court, including citations to
      any     applicable      local    court   rules   and   directions   for   contacting   any     court   staff
      responsible for providing parties with assistance regarding ADR.

      (3) Information about the availability of local dispute resolution programs funded
      under      the       Dispute    Resolutions      Program    Act     (DRPA),    in   counties    that    are
      participating in the DRPA.    This information may take the form of a list of the
      applicable programs or directions for contacting the county's DRPA coordinator.

      (4) An ADR stipulation form that parties may use to stipulate to the use of an ADR
      process.


  (b) A court may make the ADR Information Package available on its website as long as
  paper copies are also made available in the clerk's office.

  (c) The plaintiff must serve a copy of the ADR Information Package on each defendant
  along  with the complaint.      Cross-complainants must serve a copy of the ADR
  Information Package on any new parties to the action along with the cross-complaint.




  L1200 (Rev. Jul. 2018)                                                                                Page 1 of 4
Case 8:19-cv-01190-DOC-E Document 1-1 Filed 06/14/19 Page 9 of 14 Page ID #:13




                                 SUPERIOR COURT OF CALIFORNIA
                                          COUNTY OF ORANGE

                                              ADR Information

 Introduction.


 Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial.
 The courts and others offer a variety of Alternative Dispute Resolution (ADR) processes to help people
 resolve disputes without a trial. ADR is usually less formal, less expensive, and less time-consuming than
 a trial. ADR can also give people more opportunity to determine when and how their dispute will be
 resolved.


 BENEFITS OF ADR.


 Using ADR may have a variety of benefits, depending on the type of ADR process used and the
 circumstances of the particular case. Some potential benefits of ADR are summarized below.


 Save Time. A dispute often can be settled or decided much sooner with ADR; often in a matter of
 months, even weeks, while bringing a lawsuit to trial can take a year or more.


 Save Money.        When cases are resolved earlier through ADR, the parties may save some of the money
 they would have spent on attorney fees, court costs, experts' fees, and other litigation expenses.


  Increase Control Over the Process and the Outcome. In ADR, parties typically play a greater role in
  shaping both the process and its outcome. In most ADR processes, parties have more opportunity to tell
 their side of the story than they do at trial. Some ADR processes, such as mediation, allow the parties to
 fashion creative resolutions that are not available in a trial. Other ADR processes, such as arbitration,
  allow the parties to choose an expert in a particular field to decide the dispute.


  Preserve Relationships. ADR can be a less adversarial and hostile way to resolve a dispute. For
  example, an experienced mediator can help the parties effectively communicate their needs and point of
  view to the other side. This can be an important advantage where the parties have a relationship to
  preserve.



  Increase Satisfaction.  In a trial, there is typically a winner and a loser. The loser is      not likely to be
  happy, and even the winner may not be completely satisfied with the outcome. ADR can          help the parties
  find win-win solutions and achieve their real goals. This, along with all of ADR's             other potential
  advantages, may increase the parties' overall satisfaction with both the dispute resolution   process and the
  outcome.


  Improve Attorney-Client Relationships.          Attorneys may also benefit from ADR by being seen as
  problem-solvers rather than combatants. Quick, cost-effective, and satisfying resolutions are likely to
  produce happier clients and thus generate repeat business from clients and referrals of their friends and
  associates.


  DISADVANTAGES OF ADR.

  ADR may not be suitable for every dispute.


  Loss of protections.     If ADR is binding, the parties normally give up most court protections, including a
  decision by a judge or jury under formal rules of evidence and procedure, and review for legal error by an
  appellate court.


  L1200 (Rev. Jul. 2018)                                                                               Page 2 of 4
Case 8:19-cv-01190-DOC-E Document 1-1 Filed 06/14/19 Page 10 of 14 Page ID #:14




  Less discovery. There generally is less opportunity to find out about the other side's case with ADR
  than with litigation.   ADR may not be effective if it takes place before the parties have sufficient
  information to resolve the dispute.


  Additional costs. The neutral may charge a fee for his or her services. If a dispute is not resolved
  through ADR, the parties may have to put time and money into both ADR and a lawsuit.


  Effect of delays if the dispute is not resolved. Lawsuits must be brought within specified periods of
  time, known as statues of limitation. Parties must be careful not to let a statute of limitations run out while
  a dispute is in an ADR process.


  TYPES OF ADR IN CIVIL CASES.


  The most commonly used ADR processes are arbitration, mediation, neutral evaluation and settlement
  conferences.


  Arbitration.    In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from
  each side and then decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules
  of evidence are often relaxed. Arbitration may be either "binding" or "nonbinding." Binding arbitration
  means that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
  Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that the
  parties are free to request a trial if they do not accept the arbitrator's decision.


      Cases for Which Arbitration May Be Appropriate. Arbitration is best for cases where the parties
      want another person to decide the outcome of their dispute for them but would like to avoid the
      formality, time, and expense of a trial. It may also be appropriate for complex matters where the
      parties want a decision-maker who has training or experience in the subject matter of the dispute.


      Cases for Which Arbitration May Not Be Appropriate. If parties want to retain control over how
      their dispute is resolved, arbitration, particularly binding arbitration, is not appropriate. In binding
      arbitration, the parties generally cannot appeal the arbitrator's award, even if it is not supported by the
      evidence or the law. Even in nonbinding arbitration, if a party requests a trial and does not receive a
      more favorable result at trial than in arbitration, there may be penalties.


  Mediation. In mediation, an impartial person called a "mediator" helps the parties try to reach a mutually
  acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
  communicate so they can try to settle the dispute themselves. Mediation leaves control of the outcome
  with the parties.


      Cases for Which Mediation May Be Appropriate.             Mediation may be particularly useful when
      parties have a relationship they want to preserve. So when family members, neighbors, or business
      partners have a dispute, mediation may be the ADR process to use. Mediation is also effective when
      emotions are getting in the way of resolution. An effective mediator can hear the parties out and help
      them communicate with each other in an effective and nondestructive manner.


      Cases for Which Mediation May Not Be Appropriate. Mediation may not be effective if one of the
      parties is unwilling to cooperate or compromise. Mediation also may not be effective if one of the
      parties has a significant advantage in power over the other. Therefore, it may not be a good choice if
      the parties have a history of abuse or victimization.


  Neutral Evaluation. In neutral evaluation, each party gets a chance to present the case to a neutral
  person called an "evaluator." The evaluator then gives an opinion on the strengths and weaknesses of
  each party's evidence and arguments and about how the dispute could be resolved. The evaluator is



  L1200 (Rev. Jul. 2018)                                                                               Page 3 of 4
Case 8:19-cv-01190-DOC-E Document 1-1 Filed 06/14/19 Page 11 of 14 Page ID #:15




  often an expert in the subject matter of the dispute. Although the evaluator's opinion is not binding, the
  parties typically use it as a basis for trying to negotiate a resolution of the dispute.


       Cases for Which Neutral Evaluation May Be Appropriate.             Neutral evaluation may be most
       appropriate in cases in which there are technical issues that require special expertise to resolve or
       the only significant issue in the case is the amount of damages.


       Cases for Which Neutral Evaluation May Not Be Appropriate. Neutral evaluation may not be
       appropriate when there are significant personal or emotional barriers to resolving the dispute,


  Settlement Conferences. Settlement conferences may be either mandatory or voluntary. In both types
  of settlement conferences, the parties and their attorneys meet with a judge or a neutral person called a
  "settlement officer" to discuss possible settlement of their dispute. The judge or settlement officer does
  not make a decision in the case but assists the parties in evaluating the strengths and weaknesses of the
  case and in negotiating a settlement. Settlement conferences are appropriate in any case where
  settlement is an option. Mandatory settlement conferences are often held close to the date a case is set
  for trial.


  ADDITIONAL INFORMATION.


  In addition to mediation, arbitration, neutral evaluation, and settlement conferences, there are other types
  of ADR, including conciliation, fact finding, mini-trials, and summary jury trials. Sometimes parties will try
  a combination of ADR types. The important thing is to try to find the type or types of ADR that are most
  likely to resolve your dispute.


  To locate a dispute resolution program or neutral in your community:
       •       Contact the California Department of Consumer Affairs, Consumer Information Center, toll free, at
               1-800-852-5210
       •       Contact the Orange County Bar Association at (949) 440-6700
       •       Look in the telephone directories under "Arbitrators" or "Mediators"

  Low cost mediation services are provided under the Orange County Dispute Resolution Program Act
  (DRPA). For information regarding DRPA, contact:

       •       Waymakers (949) 250-4058


  For information on the Superior Court of California, County of Orange court ordered arbitration program,
  refer to Local Rule 360.


  The Orange County Superior Court offers programs for Civil Mediation and Early Neutral Evaluation
  (ENE). For the Civil Mediation program, mediators on the Court's panel have agreed to accept a fee of
  $300 for up to the first two hours of a mediation session. For the ENE program, members of the Court's
  panel have agreed to accept a fee of $300 for up to three hours of an ENE session.                  Additional
  information on the Orange County Superior Court Civil Mediation and Early Neutral Evaluation (ENE)
  programs is available on the Court's website at www.occourts.org.




  L1200 (Rev. Jul. 2018)                                                                              Page 4 of 4
Case 8:19-cv-01190-DOC-E Document 1-1 Filed 06/14/19 Page 12 of 14 Page ID #:16



 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name & Address):                                                FOR COURT USE ONLY




 Telephone No.:                                     Fax No. (Optional):
 E-Mail Address (Optional):
 ATTORNEY FOR (Name):                                         Bar No:

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
 JUSTICE CENTER:
   Central - 700 Civic Center Dr. West, Santa Ana, CA 92701-4045
    Civil Complex Center -751 W. Santa Ana Blvd., Santa Ana, CA 92701-4512
    Harbor - Newport Beach Facility -4601 Jamboree Rd., Newport Beach, CA 92660-2595
    North - 1275 N. Berkeley Ave., P.O. Box 5000, Fullerton, CA 92838-0500

 PLAINTIFF/PETITIONER:

 DEFENDANT/RESPONDENT:

                                                                                              CASE NUMBER:

  ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION



Plaintiff(s)/Petitioner(s),




and defendant(s)/respondent(s),




agree to the following dispute resolution process:

    Mediation

    Arbitration (must specify code)
                            Under section 1141.11 of the Code of Civil Procedure
                            Under section 1280 of the Code of Civil Procedure

    Neutral Case Evaluation

The ADR process must be completed no later than 90 days after the date of this Stipulation or the date the case
was referred, whichever is sooner.

     I have an Order on Court Fee Waiver (FW-003) on file, and the selected ADR Neutral(s) are eligible to
provide pro bono services.


    The ADR Neutral Selection and Party List is attached to this Stipulation.

We understand that there may be a charge for services provided by neutrals. We understand that participating in
an ADR process does not extend the time periods specified in California Rules of Court, rule 3.720 et seq.



Date:
                                    (SIGNATURE OF PLAINTIFF OR ATTORNEY)               (SIGNATURE OF PLAINTIFF OR ATTORNEY)




Date:
                                   (SIGNATURE OF DEFENDANT OR ATTORNEY)            (SIGNATURE OF DEFENDANT OR ATTORNEY)




                      ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION
Approved for Optional Use                                                                        California Rules of Court, rule 3.221
L1270 (Rev. Jul. 2014)
Case 8:19-cv-01190-DOC-E Document 1-1 Filed 06/14/19 Page 13 of 14 Page ID #:17



  Investment, CFO Employment, and Partnership Agreement

  This agreement is entered into as of November 21, 2015, by and between K & B Education Group, LLC
  (EduBoston) ("Company") and Luke Choi, an Individual California resident ("Investor", "CFO", "Partner")

      1.       Company agrees to issue and sell 10 Percent of Company's Class A Shares to Luke Choi, free and
               clear of any liens, claims, charges and encumbrances whatsoever, and Luke Choi agrees to
               purchase price of $2,000,000. The payment date for the first $520,000 should be made by
               November 30th and another $980,000 should be made as soon as Choi's home line of credit Is
               funded within December month or sooner. Luke Choi agrees to put additional $500,000 by
               Septemberl, 2017 to make it total $2,000*000 for 10 percent of Company.
         2.    Park and Choi will come up with CFO's role and responsibility together. Luke Choi, as Company
               CFO, will start full employment on September 1, 2016 at $20,000 per month base salary. Luke
               Choi will start as Company CFO Consultant on January 1, 2016 at $10,000 per month until
               August 31, 2016.
         3.    Luke Choi will manage all of Company's investment portfolio of minimum $2,000,000 per year
               average starting March 1, 2016. As yearly bonus Luke Choi will get 35 percent of net profit and
               Keenam Park will get 65 percent of net profit from the Company's investment portfolio.
          4.   Keenam Park and Luke Choi agrees to invest on any future Insurance Company at 30 percent
               partnership for Luke Choi and 70 percent partnership for Keenam Park.
          5.   Luke Choi, as Company CFO, have option to buy 1 percent of Company per year at $200,000 for
               next 5 years with additional 1 percent bonus each year starting December 1, 2016 (lpercent as
               CFO bonus and 1 percent for $200,000 purchase). If Choi does not exercise his option to buy 1
                percent of Company each year Choi will only get 1 percent bonus of Company each year for 5
               years. Any tax gain is responsibility of each party.
          6.    Keenam Park agrees to give 2 percentage ownership of JZ Music School (Bachon Jazz Academy)
                to Luke Choi as CFO bonus.

   In witness whereof, the parties hereto have duly executed this Agreement as of the day and year first
   hereinabove set forth.

   COMPANY:

   K & B Education Group, LLC (EduBoston)




   By,                                            Date

   Keenam Park, CEO




    INVESTOR




    By.                                           Date
                                                            II   h±Jj£
    Luke Choi, CFO
Case 8:19-cv-01190-DOC-E Document 1-1 Filed 06/14/19 Page 14 of 14 Page ID #:18




                             California Promissory and Installment f^ote



Luke Choi desires to convert his investment of $1,580,000 made in K & B Education Group,
LLC to a personal loan to Keenam Park as of August 3rd of 2018 with the fixed interest in the
amount of $1 ,420,000 making the total owed amount to be $3,000,000. There will be no
additional interest during the agreed payment period indicated below except the penalty for a
 late payment,


 Keenam Park agrees with the total amount owed and agrees with the following payment
schedule.


       1.   $250,000 due on the last day of August of 201 8
       2.   $250,000 due on the last day of September of 201 8
       3.   $250,000 due on the last day of October of 201 8
       4.   $250,000 due on the last day of November of 201 8
       5.   $250,000 due on the last day of December of 201 8
       6.   $250,000 due on the last day of January of 201 9
       7.   $250,000 due on the last day of February of 201 9
       8.   $250,000 due on the last day of March of 201 9
       9.   $250,000 due on the last day of April of 201 9
       10. $250,000 due on the last day of May of 2019
       11. $250,000 due on the last day of June of 2019
       12. $250,000 due on the last day of July of 2019


 In the event any payment is not paid within 10 days of payment due date, Keenam Park shall
 pay 5% of due amount added to each payment due and unpaid.


                        9
              /
 By                                  Keenam Park Date




  By                                , Luke Choi      Date
